
	

113 HR 5685 IH: Rewards for Justice Congressional Notification Act of 2014
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5685
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. McCaul (for himself and Mr. Royce) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the State Department Basic Authorities Act of 1956 to require congressional notification
			 not less than 15 days after a reward is authorized under the Rewards for
			 Justice Program of the Department of State, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Rewards for Justice Congressional Notification Act of 2014.
		2.Congressional notification of reward
			(a)In generalSection 36 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended—
				(1)in subsection (g), by adding at the end the following new paragraph:
					
						(4)Reports on rewards authorizedNot less than 15 days after a reward is authorized under this section, the Secretary of State shall
			 submit to the appropriate congressional committees a report, which may be
			 submitted in classified form if necessary, detailing information about the
			 reward, including the identity of the individual for whom the award is
			 being made, the amount of the reward, the acts with respect to which the
			 reward is being made, and how the reward is being publicized.; and
				(2)in subsection (k)(2), by striking International Relations and inserting Foreign Affairs.
				(b)Effective dateThe amendment made by subsection (a)(1) takes effect on the date of the enactment of this Act and
			 applies with respect to any reward authorized under section 36 of the
			 State Department Basic Authorities Act of 1956 on or after the date of the
			 enactment of this Act.
			
